internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-129879-02 date date legend taxpayer trusts date grandchild grandchild grandchild grandchild grandchild spouse corporation date date date plr-129879-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows taxpayer created the trusts on date trusts are five charitable_lead_annuity trusts trusts were created for charitable purposes and to benefit each of his wife’s five grandchildren grandchild grandchild grandchild grandchild and grandchild collectively the remainder beneficiaries spouse created corporation on date and taxpayer became the owner of certain shares of stock in company after date taxpayer transferred shares of corporation stock to the trusts on date there have been no other transfers to the trusts other than the transfer of stock made on date date and date are after date and prior to date article ii paragraph b of the trust agreement provides that upon the date of the transfer date the property transferred is to be divided into as many equal portions as there are grandchildren of spouse living on that date the remainder beneficiaries each such portion shall constitute a separate and distinct charitable_lead_annuity_trust and one trust is to be named for each grandchild article ii paragraph c subparagraph of the trust agreement provides in part that after date the trustee shall distribute annually an amount equal to ten percent of the initial fair_market_value of each trust created pursuant to paragraph b of this article for charitable purposes for a period of fifteen years from date hereinafter referred to as the annuity amount or annuity amounts and as the annuity period respectively article ii paragraph g provides that upon the earlier of the expiration of the annuity period for a_trust created pursuant to paragraph b of this article or the payment of all annuity amounts by a particular trust created pursuant to paragraph b of this article herein called the date of termination such particular trust shall terminate and the trust estate shall be distributed to the grandchild of spouse for whom such trust is named or if such grandchild of spouse is deceased to the then living lineal_descendants per stirpes of such deceased grandchild of spouse or if there be no living lineal descendant of such grandchild of spouse the trust estate shall be divided into as many equal portions as there are grandchildren of spouse then living and grandchildren of spouse who have died prior to such time leaving lineal_descendants then living one such portion shall be distributed outright and free of trust to each grandchild of spouse then living and one such portion shall be distributed outright and plr-129879-02 free of trust to the living lineal_descendants per stirpes of each deceased grandchild of spouse taxpayer and spouse had relied on the same accounting firm for advice and tax_return preparation for years the same accounting firm prepared a form_709 united_states gift_tax_return for the year of the transfer to the trusts the gift_tax_return properly reported the gift_for gift_tax purposes but did not allocate taxpayer’s gst tax exemption to the transfer taxpayer relied on the qualified professionals at the accounting firm to properly prepare the returns no one at the accounting firm advised taxpayer that an allocation of gst tax exemption should have been made on the gift_tax_return in addition no one at the law firm that prepared the trust agreement advised taxpayer of the need to allocate gst tax exemption prior to filing the gift_tax_return the trusts terminated on date and the amounts in the trusts are to be distributed to the grandchildren taxpayer has requested an extension of time to make the allocation of gst tax exemption with respect to the assets transferred to the trusts on date and to use the value of such assets as of date to determine such allocation sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be plr-129879-02 granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_2642 and the applicable regulations in the case of a charitable_lead_annuity_trust the applicable_fraction is a fraction the numerator of which is the adjusted generation-skipping_transfer_tax_exemption adjusted_gst_exemption and the denominator of which is the value of all property in the trust immediately after the termination of the charitable_lead_annuity the adjusted_gst_exemption is the amount of gst_exemption allocated to the trust increased by an amount equal to the interest that would accrue if an amount equal to the allocated gst_exemption were invested at the rate used to determine the amount of the estate or gift_tax_charitable_deduction compounded annually for the actual period of the charitable_lead_annuity the amount of gst_exemption allocated to a charitable_lead_annuity_trust is not reduced even though it is ultimately determined that the allocation of a lesser amount of gst_exemption would have resulted in an inclusion_ratio of zero under sec_2642 a charitable_lead_annuity_trust is defined as any trust providing an interest in the form of a guaranteed annuity for which the transferor is allowed a charitable deduction for federal estate or gift_tax purposes under sec_2055 or sec_2522 this section applies for purposes of determining the inclusion_ratio with respect to property transferred after date notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-129879-02 sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case the special rule for determining the inclusion_ratio for a charitable_lead_annuity_trust provided in sec_2642 does not apply to trusts because they were funded prior to date based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a supplemental form_709 with a notice of allocation for the year including date taxpayer will allocate taxpayer’s gst_exemption to the trusts on this return the allocation will be effective as of date and the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to the trusts the inclusion_ratio for the trusts should be determined under sec_2642 and sec_2642 a copy of this letter should be attached to the supplemental form_709 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-129879-02 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
